Citation Nr: 1433136	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  14-17 836	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from January 1952 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which essentially reopened the Veteran's previously denied claim of service connection for bilateral hearing loss and denied this claim on the merits.  The Veteran submitted additional evidence relevant to this claim within 1 year of the October 2009 rating decision which rendered it non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  The RO readjudicated the Veteran's request to reopen the previously denied service connection claim for bilateral hearing loss in a rating decision issued in April 2010.  The Veteran again submitted additional evidence relevant to this claim within 1 year of the April 2010 rating decision which rendered that decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  Id.  The RO readjudicated the Veteran's request to reopen the previously denied service connection claim for bilateral hearing loss in a rating decision issued in December 2010.  The Veteran disagreed with this decision in December 2011.  He perfected a timely appeal in May 2014.

Because the Veteran currently lives within the jurisdiction of the RO in New Orleans, Louisiana, that facility retains jurisdiction in this appeal.

The Board observes that, in a March 1997 rating decision, the RO denied the Veteran's claim of service connection for bilateral hearing loss (which was characterized as bilateral hearing loss with tinnitus).  Although the Veteran timely disagreed with this decision in March 1998, he failed to perfect a timely appeal; thus, the March 1997 rating decision became final.  See 38 U.S.C.A. § 7104 (West 2002).  The Veteran also did not submit any statements relevant to this claim within 1 year of the March 1997 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The Board observes that a change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases. The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In this case, the Board notes that the Veteran has been diagnosed as having bilateral hearing loss.  As opposed to facts in Velez, however, the Veteran consistently has pursued a claim of service connection for bilateral hearing loss.  In that regard, the present request to reopen turns upon diagnoses and factual bases that were considered in prior decisions.  Therefore, the threshold question of whether new and material evidence has been submitted must be addressed.

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a rating decision dated on March 10, 1997, and issued to the Veteran and his then-service representative on March 15, 1997, the RO denied a claim of service connection for bilateral hearing loss; although he timely disagreed with this rating decision, the Veteran did not perfect a timely appeal.

2.  The evidence received since the March 1997 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss because it suggests that the Veteran experiences bilateral hearing loss that is attributable to in-service noise exposure while in combat in Korea as a tank gunner and loader.

3.  The record evidence demonstrates that the Veteran served in combat in Korea as a tank gunner and loader.

4.  The record evidence shows that the Veteran's in-service noise exposure while in combat in Korea as a tank gunner and loader caused or contributed to his current bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The March 10, 1997, rating decision, which denied the Veteran's claim of service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence received since the March 1997 RO decision in support of the claim of service connection for bilateral hearing loss is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence Claim

In March 1997, the RO denied, in pertinent part, the Veteran's claim of service connection for bilateral hearing loss.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2013).  The Veteran disagreed with the March 1997 rating decision in statements on a VA Form 21-4138 dated on March 2, 1998, and date-stamped as received by the RO on March 3, 1998.  The RO issued a Statement of the Case (SOC) to the Veteran and his then-service representative on April 1, 1998.  There is no record of a response to the SOC; accordingly, the March 1997 rating decision became final.  As noted elsewhere, the Veteran also did not submit any statements relevant to this claim within 1 year of the March 1997 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claim of service connection for bilateral hearing loss may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for bilateral hearing loss in statements on a VA Form 21-526 dated on January 29, 2009, and date-stamped as received by the RO on February 2, 2009.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2013).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for bilateral hearing loss, the evidence before VA at the time of the prior final RO decision in March 1997 consisted of an extract of a military hospital report from the Army Surgeon General's Office (SGO), notification from the National Personnel Records Center in St. Louis, Missouri (NPRC), that the Veteran's service treatment records had been destroyed in a catastrophic fire at NPRC in July 1973, a VA examination report dated in June 1996, and an August 1996 statement form the Veteran.  The RO noted that the Veteran had been diagnosed as having bilateral sensorineural hearing loss following VA examination in June 1996.  The RO also noted the Veteran's August 1996 statement that he had served in combat in Korea as a tank gunner and loader and had been exposed to significant in-service acoustic trauma as a result of such service.  The RO essentially concluded that, although the Veteran had been diagnosed as having bilateral hearing loss, the medical evidence did not show that this disability was related to active service.  Thus, the claim was denied.

The newly received evidence includes additional statements from the Veteran concerning his combat service in Korea and significant in-service acoustic trauma, a formal finding by the RO dated in March 2009 that the Veteran's service treatment records were not available for review, a VA examination report dated in May 2009, a VA examiner's opinion dated in September 2009, a private audiologist's report dated in June 2010, and lay statements from former U.S. Army soldiers who served with the Veteran in combat in Korea.

In a March 2009 formal finding, the RO concluded that the Veteran's service treatment records were unavailable for review.  The RO noted in this memo that the NPRC had informed VA that no service treatment records were available at that facility and also provided a copy of an SGO extract for 1952.

On VA examination in May 2009, the Veteran complained of difficulty hearing and understanding speech in all situations.  The Veteran reported serving in combat for 9 months in Korea where he was exposed to gunfire, mortar and artillery shells, and tanks.  He also reported that an enemy artillery or mortar shell "landed on his bunker blasting him out."  He further reported that, following service, he had done carpentry work "for about 55 years" and building bridges "for about three years."  He did not use hearing protection.  He also had played a fiddle and a guitar "for about 20-30 years."  He denied any current complaints of tinnitus.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
60
60
60
LEFT
55
60
60
70
65

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 76 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.

In a September 2009 addendum to the May 2009 VA examination, the VA clinician stated that she had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This clinician opined that it was less likely than not that the Veteran's bilateral hearing loss was related to in-service noise exposure.  The rationale for this opinion was that there was "no evidence" in the claims file supporting a finding that the Veteran's bilateral hearing loss was related to in-service noise exposure.  The rationale also was, "The first audiometric evaluation appears to have been completed around 40 years after separation from the military and after significant occupational and recreational noise exposure."  

In separate lay statements dated in March 2010 and date-stamped as received by the RO in April 2010, B.A.W., A.R., and R.F.S. all asserted that the Veteran had served with them in combat in Korea as a tank gunner and loader in the same U.S. Army tank battalion.

On private outpatient treatment in June 2010 with C.J.W, M.D., the Veteran complained of bilateral hearing loss.  He reported in-service exposure to "excessive noise" while serving "as a gunner in a tank unit during the Korean War."  Physical examination showed clinical hearing "by finger normal bilaterally," normal pinnae "in appearance with no scars, lesions, or masses," clear ear canals, and intact tympanic membranes.  The Veteran's speech recognition scores were 84 percent in the right ear and 94 percent in the left ear.  Dr. C.J.W. stated that it was "impossible to prove a causality of his military service with his current hearing loss."  He also opined that the Veteran's active service "contributed a significant amount" to his current bilateral sensorineural hearing loss.  The impressions included bilateral sensorineural hearing loss.

In statements on his September 2010 notice of disagreement, the Veteran asserted, "I was a gunner firing 90mm tank guns.  This is an extreme noise hazard and I feel directly caused my hearing loss."

With respect to the Veteran's application to reopen his previously denied service connection claim for bilateral hearing loss, the Board notes that the evidence which was of record at the time of the prior final RO decision in March 1997 showed no medical nexus between the Veteran's bilateral hearing loss and active service.  The newly received evidence indicates that the Veteran has been diagnosed as having bilateral hearing loss which is attributable to active service.  

The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly received evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since March 1997 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to unestablished facts necessary to substantiate the claim of service connection for bilateral hearing loss and raises a reasonable possibility of substantiating it.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for bilateral hearing loss is reopened.  

Having reopened the Veteran's previously denied service connection claim for bilateral hearing loss, the Board will proceed to adjudicate this claim on the merits.

Service Connection for Bilateral Hearing Loss

The Veteran contends that he incurred bilateral hearing loss during active service.  He specifically contends that in-service exposure to significant acoustic trauma while serving as a tank gunner and loader in combat in Korea caused or contributed to his current bilateral hearing loss.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because bilateral hearing loss (as an organic disease of the nervous system) is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

In addition to the evidence outlined above, the Veteran's available service treatment records (an SGO form) show that he was hospitalized for several days in February 1952 at Fort Knox, Kentucky, for treatment of pharyngitis.  No other service treatment records were available for review.

The Veteran's DD Form 214 shows that he was awarded the Korean Service Medal w/2 Bronze Service Stars and the United Nations Service Medal.  This form also shows that the Veteran served with a tank battalion during active service.

The post-service evidence shows that, on VA audiology examination in June 1996, the Veteran complained "that he cannot hear as well since he came out of the service.  The [Veteran] feels that his hearing has also decreased since then."  He reported an in-service history of noise exposure "as a tank gunner."  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
60
65
65
LEFT
40
50
50
60
60

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 78 percent in the left ear.  The VA audiologist noted in summary that the Veteran "has a moderately severe sensorineural hearing loss throughout speech frequency range in the right ear and a moderate sensorineural hearing loss throughout the speech frequency range in the left ear.  The [Veteran] demonstrated great difficulty with the speech recognition words."

In an August 1996 statement, the Veteran asserted that, while in Korea, "Many times we were under mortar fire.  I had to fire 90mm shells repeatedly as a tank gunner.  During combat one day a large shell hit the top of the bunker.  I was standing in [the bunker] and [the shell] exploded right over my head.  I was knocked to the ground.  [The shell] tore a 3 foot hole in the bunker.  My ears rang for a long time after that but I never went to the doctor."  

In February 1997, in response to a request for the Veteran's complete service treatment records, the NPRC notified VA that these records had been lost in the catastrophic fire at NPRC in July 1973 and were no longer available.  The NPRC also provided a copy of an SGO extract indicating the Veteran's hospitalization at Fort Knox in February 1952 (discussed above).

Analysis

The Board finds that the evidence supports granting the Veteran's claim of service connection for bilateral hearing loss.  The Veteran has asserted consistently during the pendency of this appeal that his in-service noise exposure to significant acoustic trauma while serving as a tank gunner and loader in combat in Korea caused or contributed to his current bilateral hearing loss.  The Board agrees.  The record evidence persuasively suggests that the Veteran's honorable active combat service in Korea as a tank gunner and loader caused or contributed to his current bilateral hearing loss.  Although it is unfortunate that the Veteran's service treatment records were lost in the catastrophic fire at the NPRC in July 1973, his DD Form 214 indicates that he served in combat in Korea as a tank gunner and loader.  The Veteran also has submitted lay statements from fellow soldiers who served with him stating that all of them were in combat as members of U.S. Army tank battalions in Korea and the Veteran specifically served as a tank gunner and loader during such service.  Thus, the Board concludes that the Veteran served in combat in Korea as a tank gunner and loader and the relaxed evidentiary standards for combat Veterans are applicable to this claim.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f).  Applying the relaxed evidentiary standards to this claim, the Board also finds that the Veteran presumably was exposed to significant acoustic trauma while serving as a tank gunner and loader during combat in Korea.  This finding is consistent with the facts and circumstances of the Veteran's active service as shown by what he has reported to VA throughout the appeal period and what the lay statements from fellow soldiers discussed concerning the Veteran's service.  Id.

Having conceded that the Veteran presumably was exposed to significant in-service acoustic trauma while in combat in Korea as a tank gunner and loader, the Board also finds that the record evidence persuasively suggests that his current bilateral hearing loss is related to service.  The Board observes in this regard that, following VA audiology examination in May 2009, the VA audiologist opined in a September 2009 addendum that it was less likely than not that the Veteran's bilateral hearing loss was related to in-service noise exposure because there was "no evidence" of such exposure and no audiometric testing for approximately 40 years after the Veteran's service separation.  The Board finds that this opinion is not probative on the issue of whether the Veteran's bilateral hearing loss is related to active service.  It is well-settled that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The VA clinician found the lack of complaints of or treatment for bilateral hearing loss during and after the Veteran's active service persuasive support for his negative nexus opinion in September 2009.  This rationale is deficient because it violates the Court's holdings in Buchanan and Barr.  Id.  Because the rationale provided by the VA clinician in September 2009 is deficient, the Board concludes that the negative nexus opinion that she provided in September 2009 is inadequate for VA adjudication purposes.  See Barr, 21 Vet. App. at 303; see also 38 C.F.R. § 4.2.  

By contrast, Dr. C.J.W. opined in June 2010 that, although it was "impossible" to demonstrate a causal relationship between the Veteran's active service and his current bilateral hearing loss, his active service "most likely contributed a significant amount" to his bilateral hearing loss.  This physician noted the Veteran's reported in-service history of significant acoustic trauma during combat service as a tank gunner and loader.  He also conducted a comprehensive audiology examination (although the Board notes parenthetically that the audiometric testing results obtained in June 2010 were not interpreted by Dr. C.J.W.).  There is no competent contrary opinion of record.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted. 


ORDER

As new and material evidence has been received, the previously denied claim of service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


